Title: the Faculty Committee for General Purposes to the Visitors of the University of Virginia to James Madison, 9 September 1826
From: Faculty Committee for General Purposes, University of Virginia
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                Sep. 9th 1826.
                            
                        
                        (report)
                        The Committee to whom was referred such matters of a general nature as it would be proper to suggest to the
                            Visitors, having taken the same into consideration, report:
                        That the following representations be made by the Faculty to the Visitors at their next meeting:
                        1st. The expediency of attaching to each Pavilion the two adjoining Dormitories. The occupation of these
                            Dormitories, as at present, by the students, subjects the Professors to noise and interruption when preparing for the
                            discharge of their official duties, and always breaks in upon the privacy of their families. Nor does the good character
                            of those who may occupy such Dormitories afford any security against these inconveniences, as they are all subject to be
                            visited by the idle and disorderly, over whom they can exercise no control. The neighbourhood of a Professor too, far from
                            proving a check to their irregularities, either loses its first influence from familiarity, or by the very sense of
                            restraint it imposes, provokes a spirit of defiance, and renders many disorderly for no other reason than to shew 
                            they are not afraid to be so. The necessary occupations of a family must also sometimes prove an interruption to the
                            student, and yet oftener afford an excuse to the many who gladly seek one for a relaxation of diligence. Such a state of
                            things cannot but encourage habitual disrespect to the Professors, and, in many ways, lead to unfriendly feelings between
                            them & the students.
                        The proposed change would indeed afford but a partial remedy for the evils complained of: while therefore the
                            Faculty are aware that the present resources of the University do not allow the Visitors to dispense with any large
                            proportion of the Dormitories, they cannot forbear to express their conviction that the smaller the number of students who
                            are permitted to occupy those on the Lawn, the more favorable it will be to the good order of the Institution, as well as
                            to the comfort of themselves & their families.
                         pd
                        2d. That the relation in which the Proctor stands to the authority of the Faculty be determined by the
                            Visitors. Tho’ on most occasions the functions of the Proctor are plainly distinguishable from those of the Faculty, yet
                            there are others in which the line of separation must be uncertain & indefinite. And in most of those cases which
                            are clearly within the sphere of his duties, the Faculty cannot be supposed to be indifferent, whether they regard the
                            interests of the Institution or their own–such as those which concern the healthiness of the University–its supply of
                            water-the state of the roads & alleys–& the preservation of the buildings from trespassers and natural
                            injuries. In such cases, as the Faculty and the Proctor may differ both about the measures to be adopted, and the order of
                            time in which they should be executed, it ought to be distinctly settled whose authority is to prevail. The Faculty submit
                            whether it would not be most conducive to the interests of the Institution that the Proctor should be bound to obey the
                            order of the Faculty in all cases (not repugnant to the instructions of the Visitors,) in which they deemed it adviseable
                            to interfere, except such order required an expenditure of money for the accommodation of the Professors, individually, or
                            more than a moderate expenditure for other purposes, when special application should be necessary to the Rector or
                            Visitors.
                        pd
                        3d. That the Proctor be instructed to take more effectual means for supplying the University with water. None
                            of the measures already resorted to have answered expectation, and some have entirely failed. The pipes laid down some
                            time since to convey water from the neighbouring mountain have, from injudicious management, prematurely decayed, and have
                            furnished no water during the present year. While a supply from this source would be a general convenience, &
                            afford some peculiar benefits, the present reservoir is said to be inadequate to the wants of the whole University. The
                            wells within the precincts, the sole reliance of late, have also proved insufficient, and some of them, during a part of
                            the summer, have been entirely dry.
                        4th. Nearly connected with the preceding subject is the expediency of procuring a Fire engine & Hose
                            for the University. When it is recollected that there are, in all the buildings of the Institution, largely upwards of two
                            hundred fire places, the greater part of which are constantly in use during the winter, and that if a fire breaks out in
                            any one part, it more or less endangers the whole, the Visitors will perceive the importance of providing an engine,
                            together with a better supply of water. Notwithstanding the many prudent precautions which have been taken against fire in
                            the construction of the buildings, several alarms have shown that they are not out of the reach of this danger from
                            accidents, to say nothing of the possible attempts of incendiaries.
                        5th. That the Proctor be further directed to light the University–to provide fuel for the lecture and public
                            rooms that may be in use–To plant trees about the buildings, under the direction of the Faculty, and to complete such
                            parts of the Pavilions and their appurtenances as yet remain unfinished. The Faculty would further respectfully suggest
                            that several of the Professors contracted for venetian blinds for the houses they respectively occupy, on the assurance of
                            the late venerable rector that the University would pay for the same as soon as the state of its funds could permit, and
                            that they have since been compelled to advance the money out of their own pockets.
                        passed.
                        6th. That complaints continue to be made against Messrs. Cummings & Hilliard for failing to comply
                            with their engagement to furnish the books wanted for the different classes in the University, both on account of the
                            tardiness of the supply, and their inattention to the particular Editions ordered. Without undertaking to censure or
                            excuse Messrs. C. & H. the Faculty take the liberty of suggesting that a bookseller in Newyork would have a great
                            advantage over one in Boston in furnishing the books required for the University, both because the former place has a more
                            regular & frequent communication with England & France, by means of the Packets, and from its far greater
                            commercial intercourse with Richmond. This advantage would be particularly felt in the supply of foreign periodical works,
                            and German Editions of the classics. A.
                        A. The attention of the Visitors is further requested to the discrepancy between the books ordered & those
                            furnished, as may be seen by a reference to the two lists exhibited.
                        pd.7th. That some permanent provision be made for the further purchase of books.  While an excellent foundation has been laid for a public library, especially in antient works the present collection is still deficient as to modern publications.  It is also desirable that it should profit by those acessions which literature & science are continually receiving.pd.8th. That some further encouragement be given to teachers of music & of drawing in the University.
                            The Faculty are persuaded, from the ineffectual attempts that have been hitherto made, that competent persons are not
                            likely to offer themselves for these situations without some additional inducement. A moderate salary for one year might
                            prove sufficient.pd.
                        9th. It is also submitted whether as the philosophical & the chemical apparatus often require repairs
                            & other mechanical aid, which can not be procured without the expense of bringing the workmen here, or the risque
                            of sending away the instrument, and not easily then, it would not be better to procure two apt, well disposed lads, who
                            could be instructed in the use of the tools which have been ordered for the University. By being trained under the eyes of
                            the Professors they would be likely to acquire a degree of expertness & skill not readily met with elsewhere, and
                            thus the work would be better, as well as more cheaply, done. They can moreover be employed, in the place of servants at
                            all lectures where instruments are used.
                        All which is respectfully submitted.
                        
                            
                                
                            
                        
                    